Tribute
I must begin this sitting by passing on some bad news. Firstly, it is my sad duty to inform you of the death of Mr Antoni Gutiérrez Díaz, who was a Member of the European Parliament for many years, from 1987 to 1999.
As you are very well aware as am I, since I got to know him very well within the context of Spanish political life he was a member of the Communist Group and then the Confederal Group of the European United Left/Nordic Green Left, of which he was Vice-President from 1992 to 1994.
Mr Gutiérrez Díaz was also Vice-President of our Parliament from 1994 to 1999 and President of the Committee on Regional Policy, Regional Planning and Relations with Regional and Local Authorities from 1992 to 1994.
To those of us who knew him, his death is a great tragedy. I believe that political life has lost one of its best representatives.
I would ask that we observe a minute's silence in memory of our late colleague.
(The House rose and observed a minute's silence)